Case 2:20-cv-00076-JRG Document 103 Filed 06/21/21 Page 1 of 3 PageID #: 7035



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.,                         Case No. 2:20-cv-76-JRG

                     Plaintiff,

         v.

 FUJITSU NETWORK
 COMMUNICATIONS, INC.,

                     Defendant.



                       SECOND JOINT MOTION TO EXTEND STAY
                         AND DEADLINE TO DISMISS ACTION

       Plaintiff Capella Photonics, Inc. (“Plaintiff”) and Defendant Fujitsu Network

Communications, Inc. (“FNC”) hereby jointly move the Court to further extend by two weeks the

stay and deadline for dismissal currently in effect. By Order dated May 7, 2021 (Dkt. 98), the

Court stayed all deadlines for thirty (30) days as a result of the Parties’ agreement in principle to

settle this matter. By Order dated June 10, 2021 (Dkt. 102), the Court stayed all deadlines for an

additional fourteen (14) days and instructed the parties to file dismissal papers by June 21, 2021.

       The parties have been diligently working on the long-form settlement agreement and are

nearing completion. However, the parties seek an additional fourteen (14) days to finalize and

execute their agreement. As good cause for the present motion, the parties state that they been

diligently working to address various terms in the long-form settlement agreement, have

exchanged multiple drafts of the agreement and its exhibits, have significantly narrowed the

remaining issues, conducted a telephone conference last week to seek resolution on remaining

issues and expect to be able to finalize the agreement in the next few days. The parties request the

additional time to allow them to finalize and obtain management authorization to sign the long-

form settlement agreement. The parties request the continued stay and extension not for the
purposes of any delay, but so that they may finalize the long-form settlement agreement and file
Case 2:20-cv-00076-JRG Document 103 Filed 06/21/21 Page 2 of 3 PageID #: 7036



dismissal papers without incurring additional expenses. A proposed order is attached.


Dated: June 21, 2021                                By: /s/ Christopher L. Wanger
                                                    Charles Everingham IV
                                                    TX SBN 00787447
                                                    Email: ce@wsfirm.com
                                                    T. John Ward
                                                    TX SBN 20848000
                                                    Email: tjw@wsfirm.com
                                                    Claire Abernathy Henry
                                                    TX SBN 24053063
                                                    Email: claire@wsfirm.com
                                                    WARD, SMITH & HILL, PLLC
                                                    1507 Bill Owens Parkway
                                                    Longview, TX 75604
                                                    Telephone: (903) 757-6400

                                                    Robert D. Becker (Cal. Bar 160648)
                                                    Email: rbecker@manatt.com
                                                    Christopher L. Wanger (Cal. Bar 164751)
                                                    Email: cwanger@manatt.com
                                                    MANATT, PHELPS & PHILLIPS, LLP
                                                    1 Embarcadero Center, 30th Floor
                                                    San Francisco, CA 94111
                                                    Telephone: (415) 291-7400

                                                    Attorneys for Plaintiff,
                                                    CAPELLA PHOTONICS, INC.

                                                    By: Nathaniel T. Browand
                                                    Christopher J. Gaspar
                                                    cgaspar@milbank.com
                                                    Nathaniel T. Browand
                                                    nbrowand@milbank.com
                                                    MILBANK LLP
                                                    55 Hudson Yards
                                                    New York, New York 10001-2163
                                                    Telephone: (212) 530-5000

                                                    Melissa Smith
                                                    State Bar No. 24001351
                                                    GILLAM & SMITH LLP
                                                    303 S. Washington Avenue
                                                    Marshall, Texas 75702
                                                    Telephone: (903) 934-8450
                                                    melissa@gillamsmithlaw.com
                                                    Attorneys for Defendant
                                                    Fujitsu Network Communications, Inc.
Case 2:20-cv-00076-JRG Document 103 Filed 06/21/21 Page 3 of 3 PageID #: 7037



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service on this 21st day of June, 2021.



                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith



                             CERTIFICATE OF CONFERENCE

       I hereby certify that Counsel for Plaintiff and Counsel for Defendant have complied with

the meet and confer requirement in Local Rule CV-7(h) regarding this Motion. The Parties are

in agreement and are seeking joint relief.


                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith
